Citation Nr: 1037868	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  02-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
genitourinary tract cancer to include the bladder.

2.  Entitlement to an initial increased evaluation for residuals 
of genitourinary tract cancer, including of the prostate, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from 1955 to 1981.  He was born in 
1935.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

During the course of the current appeal, the RO increased the 
initial rating for the Veteran's residuals of prostate cancer 
from 0 to 10 percent.  Since the 10 percent now assigned is not 
the maximum, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran had been scheduled for a Travel Board hearing for 
September 2003; a notation is in the file that he failed to 
report.  As noted in the Board's April 2004 remand decision, the 
record was then unclear as to whether a medical problem was 
involved, or under what other circumstances this failure to 
report had occurred.  However, the Veteran has since indicated 
that he never received notice of such a hearing, and did not know 
that it had been scheduled.  He did not, however, specifically 
ask for another hearing; and although he complained that his 
representation had been inadequate, he did not change his current 
appointment of representative.  He has also not since asked for 
another hearing.

The case was remanded by the Board in September 2005, April 2007, 
and January 2009, on each occasion for very specific development, 
carefully delineated therein.  The case was also sent by the 
Board for an independent medical opinion from the Veterans Health 
Administration (VHA) in October 2008, which is of record, also 
dated in October 2008.

FINDINGS OF FACT

1.  The aggregate evidence, including medical opinions, 
preponderates against a finding that the Veteran developed cancer 
of the bladder as a result of service or within one year after 
his service separation, or that his bladder cancer was in any way 
due to or the result of his service-connected disabilities, on 
either a causation or aggravation basis.

2.  The Veteran has no penile deformity; he is unable to have 
sexual intercourse due to prostate cancer surgery residuals but 
has no other current objective residuals of the prostate cancer 
or procedures therefor.

3.  The Veteran is in receipt of special monthly compensation on 
account of loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by service; 
may not be presumed to have been incurred in or aggravated by 
service; and was not due to, the result of, or aggravated by the 
Veteran's service-connected disabilities, including prostate 
cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 
7527-7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the Court of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In the aggregate, the Board finds that VA has satisfied the duty 
to notify and assist in this claim and appeal.  The Board finds 
that the contents of the letters and other communications sent to 
the Veteran and his representative complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence, after which 
voluminous additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  He has submitted extensive 
evidence, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in any 
way that there is any prejudice due to a lack of proper VA notice 
or assistance.

The duty to assist requires that, in deciding whether a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).

The increased-rating claim herein arises from the Veteran's 
disagreement with the initial evaluation following the RO's grant 
of service connection for his prostate cancer residuals.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice is 
not required, and any defect in previous notice is not 
prejudicial.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  Therefore, no further notice was needed under 
the VCAA with regard to the Veteran's continuing claim for a 
higher initial disability rating for residuals of prostate 
cancer.

In any event, any absence of any information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date, the Board notes that such information was 
provided to the appellant in correspondence from the RO.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  With 
regard to this appeal, no useful purpose would be served in 
remanding this matter for yet more development, as this would 
result in unnecessarily imposing additional burdens on VA, with 
no additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Applicable Laws and Regulations

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable degree 
within the initial post- service year. 38 C.F.R. §§ 3.307, 
3.309(a).

Secondary service connection may also be established for 
disability which is proximately due to or the result of service-
connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 
Vet. App. 439 (1995).

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to 
evaluate the level of disability and any changes in condition, it 
is necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. 38 C.F.R. § 4.7.

The Veteran's prostate cancer is ratable on residuals under 
Diagnostic Code (DC) 7527, for injuries, infections, or other 
impairment of the prostate gland.  This code in turn makes 
reference to the schedular criteria for voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, DC 7527.  These criteria can be found at 38 C.F.R. § 
4.115a.  Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  The criteria for 
voiding dysfunction are as follows:  Continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day warrants a 60 percent rating.  When the wearing of absorbent 
materials which must be changed 2 to 4 times per day is required, 
a 40 percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.

Urinary frequency characterized by daytime voiding intervals of 
less than one hour, or; awakening to void five or more times per 
night warrants a 40 percent rating.  Daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  Daytime voiding 
interval between two and three hours, or; awakening to void two 
times per night warrants a 10 percent rating.

Obstructed voiding characterized by urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating.  A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following:  (1) 
Post void residuals greater than 150 cc.  (2) Uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec).  (3) 
Recurrent urinary tract infections secondary to obstruction.  (4) 
Stricture disease requiring periodic dilatation every 2 to 3 
months.  38 C.F.R. § 4.115a.

As was noted above, residuals of prostate cancer may also be 
rated based on urinary tract infection.  With recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is warranted.  When 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management are required, a 10 
percent rating is warranted.  38 C.F.R. § 4.115a.

A compensable rating is not available for erectile dysfunction in 
the absence of penile deformity.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements. 

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra.

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

II.  Factual Background and Analysis

Cancer of the genitourinary tract or elsewhere was not 
demonstrated in service or for some time thereafter.
The Veteran had prostate cancer surgery at Wilford Hall Medical 
Center, Lackland AFB, TX, in June 1997. In a rating action in 
1998, service connection was initially granted for adenocarcinoma 
of the prostate, which was rated as 100 percent disabling until 
reduced to zero percent disabling effective April 1, 1999.  (As 
noted above, that rating was adjusted to 10 percent 
(noncompensable) in a subsequent decision and that is the current 
assigned rating.)

Service connection is also in effect for hypertension, rated as 
10 percent disabling; as well as degenerative joint disease of 
the thoracic and cervical spine and the left knee, rated as 20 
percent disabling since 1981; degenerative disc disease of the 
lumbosacral spine at L-4/L-5 and L-5/S-1 with postoperative disc 
excision and synovial cyst excision at the right side of L-5/S-1, 
rated as 10 percent disabling since September 1997; and right 
inguinal herniorrhaphy, rated as noncompensably disabling.  
Special monthly compensation is also in effect under various 
regulations including on the basis of loss of use of a creative 
organ.

In 1999-2000, the Veteran developed hematuria which progressed to 
a gross hematuria, and clinical re-evaluations showed he had 
bladder and other problems.  In July 2001, he again underwent 
surgery at Wilford Hall MC for bladder cancer. 

An opinion was provided by a VA physician in May 2002 that there 
was "no connection between these two malignancies and the cancer 
of the bladder did not represent any type of spread or metastasis 
from the cancer of the prostate.  Therefore, it is my opinion 
that there is no relationship between these two malignancies".  

In 2004, the Board remanded the case for acquisition of 
additional clinical records, to include complete genitourinary 
system treatment records from Wilford Hall MC and VA.   The 
Veteran was to be scheduled for a comprehensive evaluation by a 
physician who has not previously examined him, and who had 
expertise in genitourinary oncology, to determine the status of 
all prostate and bladder disabilities; whether there is any 
association, causal or otherwise, between exposure to dioxins or 
other incidents in service and the Veteran's bladder cancer; 
whether there is a relationship of any kind between the two 
occurrences in the bladder and prostate locations and as 
identified to date; and what impact, if any, one cancer or 
incident has, or has had, on the other.  The fine points of 
possible secondary (and/or other adverse or worsening) 
association was discussed in the Board's remand, and the examiner 
was requested to address the issue with regard to all of the 
other various service-connected disabilities cited above.  

As a result of that remand, additional clinical records were 
added to the file. 

A VA medical opinion rendered in November 2004 was in essence a 
duplicate of that previously given, specifically that the two 
tumors, i.e., one of the bladder and the other of the prostate, 
were each primary, of different histology, and less likely than 
not to be related to one another.

The Board reviewed the case and, in a remand decision in 
September 2005, found that, unfortunately, this and the earlier 
opinions still did not fully address the pivotal issue at hand.  
Specifically, the Board noted: 

[W]hether or not the Veteran is now "cancer-free", 
he has residuals and problems to include external 
bags, etc., and it is these that he alleges are 
interrelated, not the primary cancers themselves.  He 
has a history of hematuria, urinary frequency, 
abdominal pain, gas, distention, etc.  He argues that 
the urinary external pouch, which was added at the 
time of his second surgery, limits his ability to 
bend, that he cannot sit for more than 2-3 hours 
without emptying the bag; that he is limited in travel 
and other activities by the bag; that the bag may leak 
in public; bonding of the seal becomes detached, etc.; 
and thus, the basic question becomes not just whether 
the external bag is required by and/or due to the 
service-connected disability, i.e., the first cancer 
situation, but whether it was or is now in any way 
impacted by it.  The same can be said for his other 
current symptoms.  

It is indeed confusing when there is such an intimate 
physiological and anatomical juxtaposition to both 
cancer sites and thus a potential interrelated 
dependence from both the standpoint of appliances 
and/or other organs in that vicinity with collective 
and mutual bodily functions.  This is an issue 
collateral to but separate from any intricacies 
emanating from the medical and histopathological/ 
oncological circumstances involved.  

For instance, in the broader sense, the RO has 
addressed the Veteran's residuals of prostate cancer 
as being limited to those primarily of a procreative 
and/or sexual nature, concluding that (other than 
reflected in special monthly compensation by virtue of 
lack of erectibility or "loss of use", etc.) he has 
virtually no residuals.  The RO has assigned his post-
bladder cancer residuals to those primarily of an 
excretory nature.  It is unclear that the facts are so 
simple or that the conclusion is entirely accurate.  
As noted above, since his bladder surgery he has worn 
an outside appliance and has had other symptoms.  

Parenthetically, the Board would also note that a 
review of the pathological report from the bladder 
surgery showed clear-cut signs of diverticular 
invasion.  This raises an entirely separate area of 
adjudicative and medical concern.  

It is no wonder that the Veteran is confused, and 
specifically, both believes in but is unable to 
identify and/or practically distinguish which of his 
current symptoms are due to one cancer and which are 
due to the other; and which of his current problems 
are due to which surgical procedures or both.  This is 
entirely understandable.  In fact, the same conundrum 
must be resolved in the appropriate assignment of both 
service connection and ratings in his case.  

This essence of the appellate issues is well beyond 
and entirely separate from whether one cancer, i.e., 
that in the prostate, caused or was related to that 
which subsequently was identified in the bladder.  It 
is rather whether there is any relationship of any 
sort between the two and/or residuals thereof, i.e., 
any impact between the disabilities and treatment 
and/or residuals, and practically speaking, whether 
the Veteran's current overall genitourinary problems, 
appliances, disabilities and mandated accommodations 
are due to or in any way associable with one another, 
or cannot be distinguished, which, in either case, 
would require an additional grant of service 
connection and/or compensation.

Thus, based on the evidence of record and the due process 
questions raised in the interim adjudicative actions or lack 
thereof, the case had to be remanded again by the Board in 
September 2005 to ask the Veteran whether he had written 
information or opinion(s) from those who may have treated and/or 
operated on him at the WHMC since 1997 as to any complications 
encountered by surgeons, interrelationships between symptoms 
and/or any associative relationship between post-operative 
residuals of his disparate cancers.  It was noted that he might 
or might not be able to obtain written opinions or comments as to 
the impact of the earlier cancer and surgery on the ability to 
deal with the second cancer, in surgery or otherwise; and 
opinions by those who performed his surgeries as to any 
relationship between or impact between current symptoms involving 
the genitourinary system.  If so, a copy of this was to be placed 
in the claims file.  Consideration was also to be given to any 
impact by his other service-connected disabilities, including 
hypertension, on the surgeons' ability to care for him and/or the 
current cancer residuals.

Further pursuant to that remand, the case was to be evaluated by 
a VA physician who had expertise in genitourinary oncology, to 
determine the status of all prostate and bladder disabilities; 
whether there is a relationship of any kind between the two 
occurrences in the bladder and prostate locations and as 
identified to date; and what impact, if any, one cancer or 
incident had or has had on the other, based on the aggregate 
evidence.  A determination was to be made as to which of the 
Veteran's current symptoms and circumstances to include 
appliances, etc., are in any way related to prostate, colon, 
and/or bladder cancer, and if these cannot be distinguished, this 
must also be noted.  For instance, is there any impact from his 
outside excretory bagging and his surgical procedures; is there 
pain and urgency or other symptomatology due to prostate as well 
as bladder disability; and/or do any other residuals or 
medications for one hinder, accelerate, damage and/or impinge 
upon another?

Pursuant to the 2005 Board remand, another examination was 
undertaken and an opinion was provided in April 2006.  After a 
review of the aggregate file, the examiner concluded that there 
was no relationship between the prostate and bladder cancers; 
that the cancers were distinct pathologically; that the only 
current residual of the prostate cancer was erectile dysfunction; 
and that the other claimed symptoms and problems, e.g., with 
appliances, etc., were solely attributable to the non-prostate 
cancer and procedures therefore.  Specifically, the opinion 
clarified that the diverticulum involved was of the bladder and 
not the colon; there was no prostate-cancer-related pain or 
urgency; and there was no medication conflict whereby one 
impinged on the other.

The case was returned to the Board and reviewed in depth.  In 
assessing the recent opinion, cited above, the Board found that, 
although it certainly more adequately clarified some of the 
inquiries by the Board, i.e., that the one cancer did not cause 
or adversely affect the other, it did not address several of the 
other facets of the remand.  

Thus, the Board remanded the case again in April 2007 to ask the 
Veteran for specific written information or opinion(s) from those 
who may have treated and/or operated on him at the WHMC since 
1997, and the case was to then be returned to the VA examiner who 
had most recently evaluated him in April 2006 (if available, or 
another physician if the first were unavailable) for written 
responses to several questions which were carefully delineated in 
the 2007 remand.  

No additional clinical data were forthcoming.  However, a 
detailed written addendum was provided in March 2008 to the 2006 
report.  Specifically, the report sought to separate symptoms 
secondary to the radical retroperitoneal prostatectomy from the 
total cystectomy for cancer of the bladder.  The physician noted 
that:

1.  The operation of radical prostatectomy was 
followed by erectile dysfunction. The only residual of 
the radical prostate operation is the erectile 
dysfunction.  There is no additional causal or 
associated impact of the cancer of the prostate on 
other service-connected disabilities.

He had no other major problems following that incident 
until the total cystectomy was carried out several 
years later.  At that time, the bladder was removed 
and an ileal conduit was performed to carry the urine 
from both ureters to the outside skin.  It would 
therefore be impossible to evaluate any problems 
related to urinary frequency and nocturia since the 
bladder is removed.  Therefore, the only identifiable 
residual of the radical prostatectomy at this point is 
the erectile dysfunction which occurred immediately 
after the operation on the prostate.

2.  The symptoms related to the bladder operation for 
cancer of the bladder, are:

      (a) Total incontinence since the urine is 
transported from the ureters to the conduit to the 
skin.
      (b) Irritation of the skin by the attachment of 
the bag to the skin fitting over the ureterostomy 
which opens onto the anterior abdominal wall;
      (c) The leakage of urine from this bag;
      (d) The inconvenience of emptying the bag several 
times a night and frequently during the course of the 
day;
      (e)  The recurrent cystostomies that are done 
through the ileal conduit through the ureters to 
evaluate the status of the kidneys.

As has been explained earlier, the prostate operation 
for adenocarcinoma of the prostate is related to Agent 
Orange exposure, whereas the cancer of the bladder, 
which is transitional cell, is a separate diagnosis 
unrelated to the prostatic cancer and unrelated to 
Agent Orange.  So there are two separate cancers under 
the microscope, easily differentiated by the 
microscopic picture.

Although the patient was able to continue his job when 
last seen and examined he obviously has extended a 
major effort to maintain his job, to empty the bag 
over the ureterostomy frequently and be prepared to 
take care of an emergency secondary to the leakage of 
the bag, all of which is related to the removal of the 
cancer of the bladder.

The erectile dysfunction related to the radical 
prostatectomy is a problem at home since he is unable 
to have sexual intercourse.

An opinion from another medical expert is of record, dated in 
October 2008.  The physician noted that there were two distinct 
cancers involved, one of which did not predispose the other.  The 
respective cellular structures of each cancer were discussed.  He 
further noted that factors felt to be causally related to bladder 
cancer included a number of things but also in the absence of any 
known carcinogens at all.  He noted that given the two surgical 
procedures, his outcome was essentially no different than all 
patients who had similar procedures including those who had not 
had prostate cancer.  He specifically identified probable causes 
for the residuals of the bladder cancer including appliance 
discomfort or leakage of the ostomy appliance.

A VA urological evaluation was undertaken in May 2010, the report 
from which is of record.  It was again specifically concluded 
that the only residual the Veteran now has from the prostate 
cancer surgery is the erectile dysfunction, which prevents sexual 
intercourse with his wife.  There was no sign of deformity.

With regard to his bladder cancer, it has not shown, nor is it 
contended, that this developed in service or within the 
presumption period thereafter.  Rather the only argument is that 
it is associated with his already service-connected prostate 
cancer, an opinion expressed by the Veteran.  With all due 
respect, however, exhaustive development of the evidence, now a 
rather convoluted and extensive aggregate clinical record 
including myriad medical opinions, discloses that there is no 
medical expert who concurs with the lay view of the appellant.  
The vast preponderance of the qualified medical opinion evidence 
is that, while both disorders involve the genitourinary tract, 
nonetheless the two cancers are entirely different, 
pathologically and otherwise, and that the prostate cancer had 
nothing to do with his bladder cancer on any premise.  Similarly, 
the record is against finding that any of his other service-
connected disabilities caused or otherwise contributed to or 
aggravated the bladder cancer.  A reasonable doubt is not raised 
in that regard. 

With regard to rating his residuals of prostate cancer surgery, 
the overwhelming evidence shows no identifiable residuals other 
than erectile dysfunction.  And, while the Board sees no sound 
basis for rescinding the 10 percent rating now assigned, there is 
no persuasive reason to assign a rating in excess thereof, absent 
urinary or any other functional problems.  As for rating the 
erectile dysfunction due to residuals of his prostate surgery, 
the Veteran has also been separately rated for his erectile 
dysfunction but medical records, including explicit findings, are 
to the effect that he has no penile deformity.  A compensable 
rating is not available for erectile dysfunction in the absence 
of penile deformity.  38 C.F.R. § 4.115b, DC 7522.  The Veteran 
has been granted special monthly compensation under 38 U.S.C.A. § 
1115(k); 38 C.F.R. § 3.350(a), for this erectile dysfunction as a 
loss of procreative power.  

As to the possibility of assigning staged ratings in this case, 
as the U.S. Court of Appeals for Veterans Claims has held should 
be considered in this type of case in Fenderson v. West, 12 Vet 
App 119 (1999), in this case that is not felt to be necessary, as 
the disability has been relatively static throughout.

The Board has further considered whether the Veteran's residuals 
of prostate cancer with surgery, to include erectile dysfunction, 
warrants referral for consideration of a higher rating on an 
extraschedular basis. 38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  In this regard, the Board notes 
that there are no limits on the Veteran's employability due to 
this service-connected disability other than have been 
contemplated in the currently assigned rating under DC 7527 and 
DC 7522.  The evidence does not sufficiently reflect that his 
claimed disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
The record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards that 
would warrant consideration of the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
referral of this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the 
assignment of an extraschedular evaluation is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions, the Board notes that, under 
the provisions of 38 U.S.C.A. § 5107(b), any reasonable doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim, and the reasonable-doubt doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of genitourinary tract cancer, 
to include of  the bladder, is denied. 

An initial increased evaluation for residuals of genitourinary 
tract cancer, including of the prostate, currently evaluated as 
10 percent disabling, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


